In an action to recover on promissory notes, the defendants appeal from an order and judgment (one paper) of the Supreme Court, Kings County (Williams, J.), entered July 24, 1989, which granted the plaintiff’s motion pursuant to CPLR 3213 for summary judgment in lieu of complaint and denied the defendants’ cross motion to *806consolidate this action with another action pending in Kings County.
Ordered that the order and judgment is affirmed, with costs.
By service of a summons and notice of motion for summary judgment in lieu of complaint, the plaintiff sought to recover on promissory notes executed by the defendants. Upon the plaintiffs prima facie showing of entitlement to recover, and upon the defendants’ failure to interpose a defense cognizable at law, the Supreme Court properly granted summary judgment in the plaintiffs favor (CPLR 3213; see, Harris v Miller, 136 AD2d 603; Parry v Goodson, 89 AD2d 543; Diversified Indus, v Casa del Tesoro Corp., 79 AD2d 534; Logan v Williamson & Co., 64 AD2d 466; see also, Marx v LaRouche, 152 AD2d 927). Mangano, P. J., Kunzeman, Kooper, Sullivan and Ritter, JJ., concur.